133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Glinder R. BROOKS, Plaintiff-Appellant,v.KING COUNTY, Department of Development & EnvironmentServices, Defendant-Appellee.
No. 97-35202.
United States Court of Appeals, Ninth Circuit.
Submitted December 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Glinder R. Brooks appeals pro se the district court's summary judgment in favor of King County Department of Development and Environmental Services ("DDES") in Brooks's action alleging he was improperly terminated on account of his race, age, disability, and veteran status.  We dismiss the appeal for lack of jurisdiction.


3
Although the parties did not raise the question of our jurisdiction, we have an obligation to consider jurisdictional issues sua sponte.  See WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir.1997) (en banc).  We have jurisdiction over only final orders of the district court.  See 28 U.S.C. § 1291.  Without the district court's certification, pursuant to Fed.R.Civ.P. 54(b), see Frank Briscoe Co. v. Morrison-Knudsen, Co., 776 F.2d 1414, 1416 (9th Cir.1985), orders dismissing some but not all of the claims are not appealable final orders, see Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 554 (9th Cir.1986).


4
The district court's January 8, 1997 order granting summary judgment on Brooks's claim that he was terminated on account of his race, is not a final order.  The district court did not dispose of Brooks's claims of discrimination based on age, disability, and veteran status, which were included in his October 3, 1994 complaint.  See Unioil, 809 F.2d at 554.   A review of the record shows that there is no Rule 54(b) certification.  See Frank Briscoe Co., 776 F.2d at 1416.   Accordingly, we lack jurisdiction to consider the appeal.


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3